Exhibit 10.7


CITIZENS COMMUNITY BANCORP
2004 RECOGNITION AND RETENTION PLAN
RESTRICTED STOCK AGREEMENT
RS No. ____


Shares of Restricted Stock are hereby awarded on _______, ____, by Citizens
Community Bancorp (the “Corporation”), to __________ (the “Grantee”), in
accordance with the following terms and conditions:
 
1.   Share Award. The Corporation hereby awards to the Grantee shares ("Shares")
of common stock of the Corporation ("Common Stock") pursuant to the Citizens
Community Bancorp 2004 Recognition and Retention Plan, as the same may be
amended from time to time (the "Plan "), and upon the terms and conditions and
subject to the restrictions in the Plan and as hereinafter set forth. A copy of
the Plan, as currently in effect, is incorporated herein by reference and is
attached hereto.
 
2.   Restrictions on Transfer and Restricted Period. During the period (the
"Restricted Period") commencing on the date of this Award Agreement and
terminating on  Shares with respect to which the Restricted Period has not
lapsed may not be sold, assigned, transferred, pledged, or otherwise encumbered
by the Grantee except, in the event of the death of the Grantee, by will or the
laws of descent and distribution or pursuant to a "domestic relations order," as
defined in Section 4l4(P)(1)(B) the Code, or as hereinafter provided. Shares
with respect to which the Restricted Period has lapsed shall sometimes be
referred to herein as "Vested."


Provided that the Grantee does not incur a Termination of Service, Shares shall
become Vested in accordance with the following schedule:
 
Date of
Vesting                                                                   Number
of Shares Vested
 
[5 years or more, beginning
one year from date of grant.]


Except to the extent prohibited by the OTS regulations, the Committee referred
to in Section 3 of the Plan shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to any Shares or to remove any or all of such restrictions, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, changes in circumstances occurring after the
commencement of the Restricted Period, or any other reason.
 
3.  Termination of Service. Except as provided in Section 8 below, if the
Grantee incurs a Termination of Service for any reason (other than death or
disability), all Shares which are not vested at the time of such Termination of
Service shall upon such Termination of Service be forfeited to the Corporation.
If the Grantee incurs a Termination of Service by reason of death or disability,
all Shares awarded pursuant to this Award Agreement shall become vested at the
time of such termination, and the Shares shall not thereafter be forfeited.
 

 
 

--------------------------------------------------------------------------------

 
 
4.   Certificates for the Shares. The Corporation shall issue [same as number of
vesting periods] certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificates for the benefit of the Grantee total
the Shares represented thereby become Vested. Such certificates shall bear the
following legend:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Citizens Community Bancorp 2004 Recognition and Retention Plan. Copies of
such Plan are on file in the office of the Secretary of Citizens Community
Bancorp, 2174 Eastridge Center, Eau Claire, Wisconsin 54701.
 
The Grantee further agrees that simultaneously with the execution of this Award
Agreement, the Grantee shall execute stock powers in favor of the Corporation
with respect to the Shares and that the Grantee shall promptly deliver such
stock powers to the Corporation.
 
5.   Grantee's Rights. Subject to all limitations provided in this Award
Agreement, the Grantee, as owner of the Shares during the Restricted Period,
shall have all the rights of a stockholder, including, but not limited to, the
right to receive all dividends paid on the Shares and the right to vote such
Shares.
 
6.   Expiration of Restricted Period. Upon the lapse or expiration of the
Restricted Period with respect to a portion of the Shares, the Corporation shall
deliver to the Grantee (or in the case of a deceased Grantee, to his legal
representative) the certificate in respect of such Shares and the related stock
power held by the Corporation pursuant to Section 4 above. The Shares as to
which the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in Section 2 above, and such certificate shall not bear
the legend provided for in Section 4 above.
 
7.   Adjustments for Changes in Capitalization of the Corporation. In the event
of any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Award Agreement shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
with respect to Shares subject to the restrictions contained in Section 2 above
shall also be subject ~o such restrictions, and the certificate or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 4
above. The Grantee shall execute stock powers in favor of the Corporation with
respect to such shares received by the Grantee.
 
8.   Effect of Change in Control If a tender offer or exchange offer for shares
of the Corporation (other than such an offer by the Corporation) is commenced,
or if a Change in Control shall occur, and the Grantee thereafter incurs a
Termination of Service for any reason whatsoever, all previously unvested Shares
shall vest in full upon the happening of such events; provided, however, that no
Shares which have previously been forfeited shall thereafter become Vested.
 
9.   Delivery and Registration of Shares of Common Stock. The Corporation's
obligation to deliver Shares hereunder shall, if the Committee so requests, be
conditioned upon the Grantee's compliance with the terms and provisions of
Section 10 of the Plan.
 
10.   Plan and Plan Interpretations as Controlling. The Shares hereby awarded
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. Capitalized terms used
herein which are not defined in this Award Agreement shall have the meaning
ascribed to such terms in the Plan. All determinations and interpretations made
in the discretion of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan.
 
11.   Grantee Service. Nothing in this Award Agreement shall limit the right of
the Corporation or any of its Affiliates to terminate the Grantee's service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Grantee.
 

 
2 

--------------------------------------------------------------------------------

 

 
12.   Withholding Tax. Upon the termination of the Restricted Period with
respect to any Shares (or at any such earlier time, if any, that an election is
made by the Grantee under Section 83(b) of the Code, or any successor thereto),
the Corporation may withhold from any payment or distribution made under the
Plan sufficient Shares to cover any applicable withholding and employment taxes.
The Corporation shall have the right to deduct from all dividends paid with
respect to Shares the amount of any taxes which the Corporation is required to
withhold with respect to such dividend payments.
 
13.   Amendment. The Committee may waive any conditions for rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee's (or his legal representative's) written consent.
 
14.   Grantee Acceptance. The Grantee shall signify his acceptance of the terms
and conditions of this Award Agreement by signing in the space provided below,
by signing the attached stock powers, and by returning a signed copy hereof and
of the attached stock powers to the Corporation.


IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.


CITIZENS COMMUNITY BANCORP, INC
 
By:
Its:
 
ACCEPTED:
 
(Signature)
 
(Street Address)
 
(City, State & Zip Code)

 
3 

--------------------------------------------------------------------------------

 

STOCK POWER


For value received, I hereby sell, assign, and transfer to Citizens Community
Bancorp (the Corporation") shares of the capital stock of the Corporation
standing in my name on the books and records of the aforesaid Corporation,
represented by Certificate No. , and do hereby irrevocably constitute and
appoint the Secretary of the Corporation attorney, with full power of
substitution, to transfer this stock on the books and records of the aforesaid
Corporation.


 
Dated:
 
In the presence of:
 
 
 
 

--------------------------------------------------------------------------------